DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
CROSS-REFERENCE TO RELATED APPLICATION 
2.           This application is a continuation of U.S. Patent Application Serial No. 16/913,075 filed June 26, 2020, which is a continuation of U.S. Patent Application Serial No. 16/358,348 filed March 19, 2019, which is a continuation of U.S. Patent Application Serial No. 15/814,177, filed November 15, 2017, now U.S. Patent No. 10,403,670, which is a continuation of U.S. Patent Application Serial No. 15/713,226, filed September 22, 2017, now U.S. Patent No. 10,141,361, which is a continuation of U.S. Patent Application Serial No. 15/374,864, filed December 9, 2016, now U.S. Patent No. 9,799,695, which is a continuation of U.S. Patent Application Serial No. 15/087,695, filed March 31, 2016, now U.S. Patent No. 9,530,812, which is a continuation of U.S. Patent Application Serial No. 14/834,010, filed August 24, 2015, now U.S. Patent No. 9,319,569, which is a continuation of U.S. Patent Application Serial No. 12/722,069, filed March 11, 2010, now U.S. Patent No. 9,451,131, which claims priority to Japanese Patent Application Nos. JP 2009-068582 and JP 2010- 012586, filed in the Japan Patent Office on March 19, 2009 and January 22, 2010, respectively, the entire disclosures of which are hereby incorporated herein by reference. 
                                                                       Double Patenting
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.        Claims 15, 17-20, 22, 30, 33-37, are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1, 3-5, 12, 13, 21, 24-28 of U.S. Patent No.  10950647 B2 (here and after ‘647). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
   
5.         Claims 15, 17-20, 22, 30, 33-37, read in claims 1, 2, 10, 13 of ‘361 respectively with no non-obvious difference between the subject matter included in pending claims 15, 17-20, 22, 30, 33-37, and in claims 1, 3-5, 12, 13, 21, 24-28 of ‘647. The only difference being the limitation of “wherein the first wiring and the second wiring are disposed in a peripheral region other than a pixel region including the photodiode” of claim 1, from parent ‘647 that has not being claimed in claim 15 of the present application. Although the claims at issue are not identical, they are not patent-ably distinct from each other. Therefore, the claims are not patent-ably distinct from each other.

6.       The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10950647 B2 (here and after ‘647).

Application 17/110145
U.S. Patent No. 10950647 B2 
15. (New) A light detecting device, comprising: a first semiconductor section including a first multi-wiring layer and a photodiode, wherein the first multi-wiring layer is on a side of the first semiconductor section opposite to a light incident side of the first semiconductor section, and wherein the first multi-wiring layer includes a first plurality of wiring layers and a first insulating interlayer; and a second semiconductor section including a second multi-wiring layer and a circuit, wherein the second multi-wiring layer includes a second plurality of wiring layers and a second insulating interlayer, wherein the first semiconductor section and the second semiconductor section are bonded together such that the first multi-wiring layer and the second multi-wiring layer face one another, wherein a first wiring included in the first plurality of wiring layers and a second wiring included in the second plurality of wiring layers are connected to each other, wherein a first part of the first insulating interlayer and a first part of the second insulating interlayer are connected to each other, wherein the first wiring is electrically connected to the photodiode, wherein the second wiring is electrically connected to the circuit, and wherein the first plurality of wiring layers includes a third wiring, the first wiring and the third wiring are disposed in different layers, and a second part of the first insulating interlayer is disposed between the first wiring and the third wiring.
1. A light detecting device, comprising: a first semiconductor section including a first multi-wiring layer and a photodiode, wherein the first multi-wiring layer is on a side of the first semiconductor section opposite to a light incident side of the first semiconductor section, and wherein the first multi-wiring layer includes a first plurality of wiring layers and a first insulating interlayer; and a second semiconductor section including a second multi-wiring layer and a signal processing circuit, wherein the second multi-wiring layer includes a second plurality of wiring layers and a second insulating interlayer, wherein the first semiconductor section and the second semiconductor section are bonded together such that the first multi-wiring layer and the second multi-wiring layer face one another, wherein a first wiring included in the first plurality of wiring layers and a second wiring included in the second plurality of wiring layers are connected to each other, wherein a first part of the first insulating interlayer and a first part of the second insulating interlayer are connected to each other, wherein the first wiring is electrically connected to the photodiode, wherein the second wiring is electrically connected to the signal processing circuit, wherein the first wiring and the second wiring are disposed in a peripheral region other than a pixel region including the photodiode, and wherein the first plurality of wiring layers includes a third wiring and a fourth wiring, the third wiring and the fourth wiring are disposed in different layers, and a second part of the first insulating interlayer is disposed between the third wiring and the fourth wiring. 
17. (New) The light detecting device according to claim 16, wherein the first multi-wiring layer includes a connection conductor, and wherein the photodiode and the third wiring are electrically connected via the connection conductor. 
3. The light detecting device according to claim 2, wherein the first multi-wiring layer includes a connection conductor, and wherein the photodiode and the third wiring are electrically connected via the connection conductor. 
 18. (New) The light detecting device according to claim 17, wherein the second part of the first insulating interlayer is disposed between the third wiring and the first wiring in a direction perpendicular to the light incident side of the first semiconductor section.
4. The light detecting device according to claim 3, wherein a third part of the first insulating interlayer is disposed between the third wiring and the first wiring in a direction perpendicular to the light incident side of the first semiconductor section. 
19. (New) The light detecting device according to claim 18, wherein the first and second insulating interlayers are connected to each other along a common plane, and wherein the first and second wirings are connected to each other along the common plane.  
5. The light detecting device according to claim 4, wherein the first and second insulating interlayers are connected to each other along a common plane, and wherein the first and second wirings are connected to each other along the common plane. 
20. (New) The light detecting device according to claim 19, wherein the third wiring is connected to a floating diffusion. 
12. The light detecting device according to claim 11, wherein the third wiring is connected to a floating diffusion. 
22. (New) The light detecting device according to claim 20, wherein the first plurality of wiring layers includes a fifth wiring, and the fifth wiring is connected to the floating diffusion and an amplification transistor.
13. The light detecting device according to claim 12, wherein the first plurality of wiring layers includes a fifth wiring, and the fifth wiring is connected to the floating diffusion and an amplification transistor. 
30. (New) The light detecting device according to claim 15, wherein the first plurality of wiring layers and the second plurality of wiring layers include copper (Cu).
21. The light detecting device according to claim 7, wherein the first plurality of wiring layers and the second plurality of wiring layers include copper (Cu). 
33. (New) The light detecting device according to claim 15, wherein the circuit includes at least one of a column signal processing circuit and a logic circuit.
24. The light detecting device according to claim 7, wherein the signal processing circuit includes at least one of a column signal processing circuit and a logic circuit. 
34. (New) The light detecting device according to claim 33, wherein the column signal processing circuit performs at least one of noise removal, signal amplification and analogue-to-digital conversion. 
25. The light detecting device according to claim 24, wherein the column signal processing circuit performs at least one of noise removal, signal amplification and analogue-to-digital conversion. 
35. (New) The light detecting device according to claim 15, wherein the first wiring and the first part of the first insulating interlayer partially form a bonding surface of the first semiconductor section, and the second wiring and the first part of the second insulating interlayer partially form a bonding surface of the second semiconductor section, and the first semiconductor section and the second semiconductor section are bonded together such that the bonding surface of the first multi-wiring layer and the bonding surface of the second multi-wiring layer are bonded together. 
26. The light detecting device according to claim 7, wherein the first wiring and the first part of the first insulating interlayer partially form a bonding surface of the first semiconductor section, and the second wiring and the first part of the second insulating interlayer partially form a bonding surface of the second semiconductor section, and the first semiconductor section and the second semiconductor section are bonded together such that the bonding surface of the first multi-wiring layer and the bonding surface of the second multi-wiring layer are bonded together. 
36. (New) The light detecting device according to claim 15, wherein the first wiring is covered by a first barrier metal layer and the second wiring is covered by a second barrier metal layer. 
27. The light detecting device according to claim 7, wherein the first wiring is covered by a first barrier metal layer and the second wiring is covered by a second barrier metal layer. 
37. (New) The light detecting device according to claim 36, wherein the first barrier metal layer and the second barrier metal layer include titanium (Ti). 
28. The light detecting device according to claim 27, wherein the first barrier metal layer and the second barrier metal layer include titanium (Ti). 



 Allowable Subject Matter
7.	Claims 16, 21, 23-29, 31-32, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899